Citation Nr: 1609631	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  16-08 278	)	DATE
	)
	)


THE ISSUE

Whether a March 1, 2007 Board decision that denied entitlement to service connection for a psychiatric disability should be reversed or revised on the grounds of clear and unmistakable error (CUE) in that decision.

(The issues of whether new and material evidence was received to reopen claims of entitlement to service connection for a psychiatric disability, to include bipolar disorder and manic depression, and other than posttraumatic stress disorder; and, bilateral foot disability are the subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The moving party, a Veteran, had active service from November 1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals  (Board) on the motion alleging CUE in a March 1, 2007 Board decision, which denied service connection for a psychiatric disability.  See 38 U.S.C.A. § 7111.  During a Board hearing in October 2015 on separate issues the Veteran raised the CUE motion with the March 2007 Board decision and waived the associated preliminary aspects, to include being sent a letter regarding the CUE motion and the opportunity to present additional arguments.  He also waived his right to a separate Board hearing on this matter.  Subsequent to the October 2015 Board hearing, later that same month, the moving party submitted a written motion alleging CUE in the March 2007 Board decision and presented additional arguments.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

A March 1, 2007, decision of the Board that denied entitlement to service connection for a psychiatric disability was reasonably supported by evidence then of record and prevailing legal authority; the Board decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the March 1, 2007, Board decision that denied service connection for a psychiatric disability.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is inapplicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made. 38 C.F.R. § 20.1403(b).

Service connection for a psychiatric disability was denied by the Board in a decision dated March 1, 2007.  During the course of a Board hearing in October 2015 and in a subsequent motion dated in October 2015 to vacate the Board's March 1, 2007 decision, the moving party and his accredited representative alleged CUE in that Board decision.  They waived the procedural steps outlined in the Chairman's Memorandum 01-99-09, Adjudication of Motions for Review of Prior BVA Decisions on the Grounds of Clear and Unmistakable Error.

A Board decision is subject to revision on the grounds of CUE, and must be reversed or revised if the evidence establishes such error.  38 U.S.C.A. § 7111(a).  Review to determine whether CUE exists in a case may be instituted by the Board on its own motion, or upon request of a claimant at any time after the decision is made.  38 U.S.C.A. § 7111(c)(d).  A request for revision is to be submitted directly to the Board, and decided by the Board on the merits.  38 U.S.C.A. § 7111(e).  

According to the regulations, CUE is "the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were ignored or incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

In Russell, the Court propounded a three-prong test for determining whether there is CUE in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator, (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Id. at 313-14 .  

In Fugo, the Court refined and elaborated on the definition of CUE and pleading requirements, stating that "CUE is a very specific and rare kind of 'error'.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  The Court went on to state that "(i)f a claimant-appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless . . . , if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  See Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE  with sufficient particularity.  Only if this threshold requirement is met does the Board have an obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing a denial of clear and unmistakable error due to pleading deficiency from a denial of clear and unmistakable error on the merits). 

The applicable regulations further provide that to warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Examples of situations that are not CUE include: (1) changed diagnosis-a new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) duty to assist-the Secretary's failure to fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and (3) evaluation of evidence-a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Evidence of record at the time of the March 2007 Board decision included service treatment records, post-service treatment records, and lay statements.  Post-service treatment in July 1984 show that the Veteran had an emergency psychiatric admission and was diagnosed with mixed organic mania disorder due to PCP.  Lay statements from the Veteran and his sister indicate that his psychiatric problems began in service.  However, as highlighted by the Board, the in-service records were silent with respect to any psychiatric abnormality.

Based on this evidence, the Board denied the claim in the decision dated March 1, 2007, finding that the Veteran's psychiatric disability was not present in service or manifested within one year of his discharge from service, and it is not etiologically related to service. 

At the time the claim was denied in 2007, as now, the law provided that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).   Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  Service connection may also be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307 3.309. 

In this case, the moving party has submitted multiple assertions of CUE in the Board's March 2007 decision.  See October 2015 Board hearing transcript and October 2015 CUE Motion to vacate March 2007 Board decision.  First, the moving party argues that the Board required that the Veteran produce evidence of a psychiatric disorder while on active duty.  A review of the March 2007 decision shows that Board had no such requirement.  Rather the Board based its decision to deny the claim of service connection for a psychiatric disability on the absence of any medical evidence of an acquired psychiatric disorder within one year of the Veteran's discharge from service or medical evidence linking a current psychiatric disorder to the Veteran's military service.  Thus the record does not demonstrate that the statutory and regulatory provisions were incorrectly applied in the March 2007 Board decision.  

Second, the moving party argues that the Board by not affording the Veteran a thorough and comprehensive medical exam did not give the Veteran the due process that he was entitled to receive.  Indeed, the Board did not afford the Veteran a VA examination to determine the etiology of his psychiatric disorder.  The Board's rationale was that no such examination was required because (1) the service treatment records were negative for evidence of a psychiatric disorder, (2) there was no post-service medical evidence of any psychiatric disorder until more than 3 years following the Veteran's discharge from service, (3) there is no indication in the medical evidence of record that the Veteran's psychiatric disorder is etiologically related to service, and (4) any current medical opinion linking the Veteran's psychiatric disorder to service would be based upon self-serving statements of the Veteran many years following his discharge from service.  Moreover, even if an examination with such opinion was warranted at the time, a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); 38 C.F.R. § 20.1403(d).  


Third, the moving party argues that evidence was overlooked.  More specifically, the moving party contends that there are treatment records in the file, to include a September 2000 VA treatment record, that establish that the Veteran's current mental condition was first diagnosed within one year of discharge from service.  

Other pertinent VA medical records include records dated in May 2000 and September 2000 whereby the examiners noted that the Veteran was treated for a bipolar disorder for the past 20 years.  In July 2004 and September 2006 the records indicate that the Veteran was diagnosed with a bipolar affective disorder within one year of discharge from service.  With the exception of the May 2000 and July 2004 records, the other records were printed in March 2010 and June 2011, hence subsequent to the March 2007 Board decision.  These VA treatment records are nonetheless deemed to be on file as of the date they were compiled.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  

Nevertheless, the overlooked treatment records that were constructively of record at the time of the March 2007 decision are cumulative of the May 2000 and July 2004 records, which were on file at the time of the March 2007 Board decision, and noted a 20 year history of bipolar disorder.  None of these records were addressed in the March 2007 Board decision.  However, they did not show a diagnosis of psychosis dated one year following the Veteran's discharge from service in December 1980 nor did they provide a nexus opinion between a current psychiatric disability and service.  Instead, they merely documented the Veteran's medical history as reported by the Veteran.  Furthermore, the Board in the March 2007 decision noted that the Veteran in his 1999 claim stated that he was diagnosed with manic depression in 1982, more than one year after his discharge from service.  Thus the moving party has not established that the March 2007 Board decision was based on lack of access to any of the correct facts, as they were known at the time.  Nor has the moving party shown that, but for incorrect application of the statutory and regulatory provisions then in effect, the outcome of the claim would have been manifestly different.  

Fourth, the moving party states that lay statements that he and his sister, indicating that his psychiatric problems began in service, were assigned limited probative value.  The Board's March 2007 decision considered these statements and found that they were of limited probative value because they were provided for compensation purposes many years following the Veteran's discharge from service and did not constitute competent evidence of a nexus between the Veteran's current psychiatric disability and his military service.  The Board's rationale was that lay persons are not qualified to render a medical diagnosis or an opinion concerning medical causation in the instant case.  Thus the moving party's arguments consist of no more than a simple disagreement as to how the available facts were weighed or evaluated at the time of the Board's March 2007 decision.  However, disagreement with how the evidence is weighed and evaluated is not CUE.  38 C.F.R. § 20.1403(d)(3); see Baldwin v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In sum, the evidence does not show that a psychiatric disability was clearly and unmistakably of service onset.  The moving party has not established that the March 2007 Board decision was based on lack of access to any of the correct facts, as they were known at the time.  Nor has the moving party shown that, but for incorrect application of the statutory and regulatory provisions then in effect, the outcome of the claim would have been manifestly different.  Accordingly, there is no basis to conclude that the March 1, 2007 Board decision contained CUE and, thus, the motion to revise or reverse that prior decision on such grounds must be denied.


ORDER

The motion to revise or reverse the March 1, 2007 decision of the Board of Veterans' Appeals, denying service connection for a psychiatric disability, is denied. 


                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



